Title: From Benjamin Franklin to George Washington, 2 March 1778
From: Franklin, Benjamin
To: Washington, George


Dear Sir,
Passy, near Paris, March 2. 1778.
M. de Fontevieux, who hopes to have the honour of delivering this into your hands, is a young Gentleman of a considerable Family, and of excellent Character, who goes over with Views of improving himself in the military Art under your Auspices. He is willing to serve as Volunteer, in any Capacity for which your Exclly. shall find him qualified. He is warmly recommended to me by Persons of great Distinction here, who are zealous Friends to the American Cause: And I beg leave to recommend him earnestly to your Excellency’s Protection, being confident that he will endeavour to merit it. With the greatest Esteem and Respect, I have the Honour to be, Your Excellency’s most obedient and most humble Servant
  B Franklin
His Excellency General Washington
 
Addressed: To his Excellency / George Washington, Esqr / General & Commander in chief / of the American Armies / Philadelphia
Notation: Dr: Franklin recomn of Monsr Fontevieux March 2. 1778.
